Filed with the Securities and Exchange Commission on May 6, 2015 1933 Act Registration File No. 333-190020 1940 Act File No. 811-22871 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 6 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 7 x (Check appropriate box or boxes.) HCIM Trust (Exact Name of Registrant as Specified in Charter) c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 (Address of Principal Executive Offices) (Zip Code) 1-866-388-6292 (Registrant’s Telephone Number, Including Area Code) David B. Perkins Hatteras Funds, LLC 6601 Six Forks Road, Suite 340 Raleigh, North Carolina 27615 (Name and Address of Agent for Service) WITH A COPY TO: Joshua B. Deringer, Esq. Drinker Biddle & Reath LLP One Logan Square, Ste. 2000 Philadelphia, PA 19103-6996 It is proposed that this filing will become effective ý immediately upon filing pursuant to paragraph (b) o on pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 6 to the HCIM Trust’s (the “Trust”) Registration Statement on Form N-1A hereby incorporates Parts A, B and C from the Trust’s Post-Effective Amendment No. 5 on FormN-1A filed April 29, 2015.This PEA No. 6 is filed for the sole purpose of submitting the XBRL exhibit for the risk return summary first provided in Post-Effective Amendment No. 5 to the Trust’s Registration Statement for its series, Hatteras Disciplined Opportunity Fund. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment No. 6 to its Registration Statement on Form N-1A under Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment No. 6 to its Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, duly authorized, in the City of Raleigh and the State of North Carolina, on May 6, 2015. HCIM Trust By: /s/ David B. Perkins David B. Perkins President and Chief Executive Officer Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 6 to the Registrants’s Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Joseph E. Breslin* Independent Trustee and Chairman May 6, 2015 Joseph E. Breslin /s/ H. Alexander Holmes* Independent Trustee May 6, 2015 H. Alexander Holmes /s/ Thomas Mann* Independent Trustee May 6, 2015 Thomas Mann /s/ Steve E. Moss* Independent Trustee May 6, 2015 Steve E. Moss /s/ Gregory S. Sellers* Independent Trustee May 6, 2015 Gregory S. Sellers /s/ Joseph Velk* Independent Trustee May 6, 2015 Joseph Velk /s/ David B. Perkins Interested Trustee, President and Chief Executive Officer May 6, 2015 David B. Perkins /s/ Peter M. Budko* Interested Trustee May 6, 2015 Peter M. Budko /s/ Robert Lance Baker Treasurer and Chief Financial Officer May 6, 2015 Robert Lance Baker *By: /s/ J. Michael Fields J. Michael Fields, Secretary Attorney-in-Fact pursuant to Powers of Attorney May 6, 2015 EXHIBIT LIST Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
